Exhibit 10.26

$30,000,000

CREDIT AGREEMENT

among

MARCHEX, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Lender

Dated as of April 1, 2008

[* * *] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.       DEFINITIONS

   1

1.1

   Defined Terms    1

1.2

   Other Definitional Provisions; Rules of Construction    15

1.3

   Incorporation of Exhibits    16

ARTICLE II.      REVOLVING COMMITMENTS

   16

2.1

   Revolving Commitments    16

2.2

   Use of Proceeds    16

2.3

   Revolving Notes    17

2.4

   Interest Rate    17

2.5

   Repayment    18

2.6

   Procedure for Revolving Loan Borrowing    18

2.7

   Commitment Fees    18

2.8

   Termination or Reduction of Revolving Commitments    19

ARTICLE III.     LETTERS OF CREDIT

   19

3.1

   L/C Commitment    19

3.2

   Procedure for Issuance of Letter of Credit    19

3.3

   Fees and Other Charges    20

3.4

   L/C Participations    20

3.5

   Reimbursement Obligation of Borrower    21

3.6

   Obligations Absolute    21

3.7

   Letter of Credit Payments    22

3.8

   Applications    22

ARTICLE IV.     GENERAL PROVISIONS RELATING TO REVOLVING LOANS

   22

4.1

   Manner of Payment    22

4.2

   Statements    22

4.3

   Book Entry Loan Account    23

4.4

   Computations of Interest    23

4.5

   Default Interest    23

4.6

   Maximum Interest Rate    23

4.7

   Late Charge    23

4.8

   Optional Prepayments    24

4.9

   Pro Rata Treatment and Payments    24

4.10

   Requirements of Law    25

4.11

   Taxes    26

4.12

   Change of Lending Office    28

4.13

   Replacement of Lenders    28

 

i



--------------------------------------------------------------------------------

ARTICLE V.      CONDITIONS PRECEDENT

   29

5.1

   Conditions to Initial Extension of Credit    29

5.2

   Conditions to Each Extension of Credit    30

ARTICLE VI.    AFFIRMATIVE COVENANTS

   31

6.1

   Financial Statements    31

6.2

   Certificates; Other Information    32

6.3

   Payment of Obligations    32

6.4

   Maintenance of Existence; Compliance    32

6.5

   Maintenance of Property; Insurance    33

6.6

   Inspection of Property; Books and Records; Discussions    33

6.7

   Notices    33

6.8

   Environmental Laws    34

6.9

   Additional Collateral, etc.    34

6.10

   Bank Accounts    35

6.11

   Disposition of Intangible Assets    36

6.12

   Further Assurances    37

ARTICLE VII.    NEGATIVE COVENANTS

   37

7.1

   Financial Condition Covenants    37

7.2

   Indebtedness    37

7.3

   Liens    38

7.4

   Fundamental Changes    39

7.5

   Disposition of Property    40

7.6

   Restricted Payments    40

7.7

   Investments    41

7.8

   Transactions with Affiliates    42

7.9

   Swap Agreements    42

7.10

   Changes in Fiscal Periods    43

7.11

   Negative Pledge Clauses    43

7.12

   Clauses Restricting Subsidiary Distributions    43

7.13

   Lines of Business    43

ARTICLE VIII.   REPRESENTATIONS AND WARRANTIES

   43

8.1

   Financial Condition    43

8.2

   No Material Adverse Effect    44

8.3

   Existence; Compliance with Law    44

8.4

   Power; Authorization; Enforceable Obligations    44

8.5

   No Legal Bar    45

8.6

   Litigation    45

8.7

   No Default    45

8.8

   Ownership of Property; Liens    45

8.9

   Intellectual Property    45

8.10

   Taxes    46

8.11

   Federal Regulations    46

8.12

   Labor Matters    46

8.13

   ERISA    46

 

ii



--------------------------------------------------------------------------------

8.14

   Investment Company Act; Other Regulations    47

8.15

   Subsidiaries    47

8.16

   Environmental Matters    47

8.17

   Accuracy of Information, etc.    48

8.18

   Security Documents    48

8.19

   Solvency    49

ARTICLE IX.   EVENTS OF DEFAULT

   49

ARTICLE X.    THE AGENT

   52

10.1

   Appointment    52

10.2

   Delegation of Duties    52

10.3

   Exculpatory Provisions    52

10.4

   Reliance by Administrative Agent    53

10.5

   Notice of Default    53

10.6

   Non-Reliance on Administrative Agent and Other Lenders    54

10.7

   Indemnification    54

10.8

   Administrative Agent in Its Individual Capacity    55

10.9

   Successor Administrative Agent    55

ARTICLE XI.   MISCELLANEOUS

   55

11.1

   Amendments and Waivers    55

11.2

   Notices    56

11.3

   No Waiver; Cumulative Remedies    57

11.4

   Survival of Representations and Warranties    57

11.5

   Payment of Expenses and Taxes    57

11.6

   Successors and Assigns; Participations and Assignments    58

11.7

   Adjustments; Set-off    61

11.8

   Counterparts    62

11.9

   Severability    62

11.10

   Integration    62

11.11

   Governing Law    62

11.12

   Submission To Jurisdiction; Waivers    62

11.13

   Acknowledgements    63

11.14

   Releases of Guarantees and Liens    63

11.15

   Confidentiality    63

11.16

   WAIVERS OF JURY TRIAL    64

11.17

   Statutory Notice    64

 

iii



--------------------------------------------------------------------------------

The exhibits and schedules to this agreement have been omitted. Borrower will
furnish supplementally a copy of any exhibit or schedule to the Securities and
Exchange Commission upon request.

SCHEDULES

 

Schedule 1.1

   Revolving Commitments

Schedule 7.2(d)

   Existing Indebtedness

Schedule 7.3(f)

   Existing Liens

Schedule 7.7(b)

   Investment Policy

Schedule 8.1

   Existing Guarantee Obligations

Schedule 8.4

   Consents, Authorizations, Filings and Notices

Schedule 8.15

   Subsidiaries

Schedule 8.18

   UCC Filing Jurisdictions EXHIBITS

Exhibit A

   Form of Assignment and Assumption Agreement, Section 1.1

Exhibit B

   Form of Compliance Certificate, Section 1.1

Exhibit C

   Form of Guarantee and Collateral Agreement, Section 1.1

Exhibit D

   Form of Revolving Note, Section 2.3

Exhibit E

   Form of Exemption Certificate, Section 4.11(d)

Exhibit F

   Form of Borrower Officer’s Certificate, Section 5.1(f)

Exhibit G

   Form of Loan Party Closing Certificate, Section 5.1(g)

Exhibit H

   Form of Solvency Certificate, Section 5.1(h)

Exhibit I

   Certificate of Subsidiary, Section 6.9(b)

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of April 1, 2008 (this “Agreement”), is made and
entered into among MARCHEX, INC., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (“Lenders”), and U.S. BANK NATIONAL ASSOCIATION, as
administrative agent (“Administrative Agent”).

The parties agree as follows:

ARTICLE I. DEFINITIONS

 

  1.1 Defined Terms

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“Adjustment Date” has the meaning set forth in the definition of Applicable
Margin.

“Administrative Agent” means U.S. Bank National Association, together with its
affiliates, as the arranger of the Revolving Commitments and as Administrative
Agent for Lenders under this Agreement and the other Loan Documents, together
with any of its successors.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10 percent or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the amount of such Lender’s Revolving
Commitment at such time and (b) thereafter, the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitment has been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Margin” means the rates per annum set forth below based upon the
Consolidated Leverage Ratio:

 

Pricing Level

   Consolidated Leverage Ratio    Applicable Margin     Unused Commitment Fee
Rate  

1

   £ 2.00:1.00    1.00 %   0.25 %

2

   > 2.00:1.00 and £ 2.50:1.00    1.25 %   0.30 %

3

   > 2.50:1.00    1.50 %   0.35 %

 

1



--------------------------------------------------------------------------------

Changes in the Pricing Levels resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to Lenders pursuant to Section 6.1 and shall remain in effect until
the next change to be effected pursuant to this paragraph; provided that,
Pricing Level 1 shall apply from the Closing Date until the initial first
Adjustment Date after the date of this Agreement; provided, further, that in the
event that the financial statements for Borrower’s fourth fiscal quarter are not
delivered until after the delivery of the financial statements for Borrower’s
first fiscal quarter for the following fiscal year, the financial statements for
Borrower’s first fiscal quarter for the following fiscal year shall govern the
Pricing Level until the financial statements for Borrower’s second fiscal
quarter are delivered. If any financial statements referred to above are not
delivered within the time periods specified in Section 6.1, then, until the date
that is three Business Days after the date on which such financial statements
are delivered, Pricing Level 3 and the provisions of Section 4.5 shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, Pricing Level 3 shall apply. Each determination of the Consolidated
Leverage Ratio pursuant to the above shall be made in a manner consistent with
the determination thereof pursuant to Section 7.1.

“Application” means an application, in such form as Issuing Lender may specify
from time to time, requesting Issuing Lender to issue a Letter of Credit.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignee” has the meaning set forth in Section 11.6(b).

“Assignment and Assumption” means an Assignment and Assumption Agreement,
substantially in the form of Exhibit A.

“Available Revolving Commitment” means, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Commitment then in
effect over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Benefited Lender” has the meaning set forth in Section 11.7(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

2



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing Date” means any Business Day specified by Borrower as a date on which
Borrower requests the Lenders to make Revolving Loans hereunder.

“Business” has the meaning set forth in Section 8.16(b).

“Business Day” means any day other than a Saturday, Sunday or other day that
commercial banks in Seattle, Washington or New York City are authorized or
required by law to close.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants, rights or options to acquire any of the foregoing.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of 12 months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in Rule 2a-7 of the SEC under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

3



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding the Permitted Holders, any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of equity securities of Borrower representing more than 40 percent
of the total voting power of the Capital Stock of Borrower entitled to vote for
the election of members of the board of directors or equivalent governing body
of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
or ratified by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved or ratified by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 1, 2008.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document;
provided, however, the Collateral shall not include, and the Administrative
Agent’s Lien shall not extend to: (a) more than 66 percent of the issued and
outstanding Capital Stock entitled to vote owned or held of record by Borrower
in any Excluded Foreign Subsidiary, (c) specific equipment and related software
subject to the Permitted Liens of lenders or lessors providing financing for the
acquisition of such property and (d) any contract, instrument or chattel paper
in which Borrower has any right, title or interest if and to the extent such
contract, instrument or chattel paper includes a provision containing a
restriction on assignment such that the creation of a security interest in the
right, title or interest of Borrower therein would be prohibited and would, in
and of itself, cause or result in a default thereunder enabling another person
party to such contract, instrument or chattel paper to enforce any remedy with
respect thereto; provided, however, that the foregoing exclusion shall not apply
if (i) such prohibition has been waived or such other person has otherwise
consented to the creation hereunder of a security interest in such contract,
instrument or chattel paper, or (ii) such prohibition would be rendered
ineffective pursuant to Sections 9-407(a) or 9-408(a) of the Uniform Commercial

 

4



--------------------------------------------------------------------------------

Code, as applicable and as then in effect in any relevant jurisdiction, or any
other applicable law (including the bankruptcy code) or principles of equity);
provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision, the term “Collateral” shall include, and Borrower shall
be deemed to have granted a security interest in, all its rights, title and
interests in and to such contract, instrument or chattel paper as if such
provision had never been in effect; and provided further that the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect Lender’s unconditional continuing security interest in and to all rights,
title and interests of Borrower in or to any payment obligations or other rights
to receive monies due or to become due under any such contract, instrument or
chattel paper and in any such monies and other proceeds of such contract,
instrument or chattel paper.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

“Consolidated EBITDA” means, for the relevant period, Borrower’s net income (or
net loss), excluding any extraordinary gains or losses and taxes associated
therewith, plus interest expense (net of interest income), income tax expense,
depreciation, amortization and non-cash stock compensation that constitutes a
charge against income and other non-cash charges to income for the relevant
period, all determined on a consolidated basis in accordance with GAAP. If
during the relevant period Borrower or any Subsidiary shall have made a
Permitted Acquisition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Permitted Acquisition occurred
on the first day of such period.

“Consolidated EBITDAR” means, for the relevant period, Borrower’s net income (or
net loss), excluding any extraordinary gains or losses and taxes associated
therewith, plus (a) interest expense (net of interest income), income tax
expense, depreciation, amortization, rent expense and non-cash stock
compensation that constitutes a charge against income and other non-cash charges
to income for the relevant period, less (b) cash taxes paid during the relevant
period, and cash dividends paid during the relevant period and maintenance
capital expenditures (which shall be deemed to be an amount equal to 50 percent
of depreciation expense related to fixed assets), all determined on a
consolidated basis in accordance with GAAP. If during the relevant period
Borrower or any Subsidiary shall have made a Permitted Acquisition, Consolidated
EBITDAR for such period shall be calculated after giving pro forma effect
thereto as if such Permitted Acquisition occurred on the first day of such
period.

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated
EBITDAR to Consolidated Fixed Charges.

“Consolidated Fixed Charges” means, for the relevant period, the sum of
Borrower’s cash interest expense and rent expense determined on a consolidated
basis in accordance with GAAP, plus Consolidated Synthetic Debt Amortization.

 

5



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means the ratio of Consolidated Total Funded Debt
to Consolidated EBITDA.

“Consolidated Synthetic Debt Amortization” means an amount equal to the sum of
(a) 20 percent of the amount of the Total Revolving Commitments as of the last
day of the relevant period, (b) principal reduction payments for a one-year
period on Borrower’s consolidated Indebtedness for borrowed money (other than
the Revolving Loans) that was outstanding as of the last day of the relevant
period, based upon, for each component of such Indebtedness, the actual
amortization schedule provided for in the documents evidencing each component of
such Indebtedness and (c) the principal component of payments for a one-year
period on Borrower’s consolidated Capital Lease Obligations outstanding as of
the last day of the relevant period, based upon, for each component of such
Capital Lease Obligations, the actual amortization schedule provided for in the
documents evidencing each component of such Capital Lease Obligations.

“Consolidated Total Funded Debt” means, as of the date of determination, the
aggregate principal amount of all Indebtedness of Borrower, determined on a
consolidated basis in accordance with GAAP, but in any event, excluding
obligations for undrawn amounts under outstanding letters of credit and
contingent reimbursement obligations under surety bonds.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Daily Reset LIBOR Rate Loan” has the meaning set forth in Section 2.4(a).

“Default” means any of the events specified in Article IX, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domain Name” means a sequence of alphanumeric characters that specifies a group
of online resources and forms part of the corresponding Internet address used
to, among other functions, identify one or more internet protocol addresses.
“Domain Name” shall include all generic top level domain (gTLD) and country code
top-level domain (ccTLD) now existing or hereafter created and all rights,
priorities and privileges relating to such Domain Name, Domain Name
registration, license and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Domestic Subsidiary” means any Subsidiary of Borrower organized under the laws
of any jurisdiction within the United States.

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” means any of the events specified in Article IX, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations could
reasonably be expected to result in adverse tax consequences to Borrower.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it.

“Fee Payment Date” means (a) the 10th day following the last day of each March,
June, September and December and (b) the last day of the Revolving Commitment
Period.

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Funding Office” means the office of Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by
Administrative Agent as its funding office by written notice to Borrower and
Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Borrower and Administrative Agent agree to enter into negotiations in order to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower, Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means the collective reference to Borrower and its respective
Subsidiaries.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit C.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counter indemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made or (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Borrower in good faith.

“Guarantors” means the collective reference the Subsidiary Guarantors and any
other guarantor of the Obligations.

 

8



--------------------------------------------------------------------------------

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Article IX(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” pertains to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Differential” means that sum equal to the greater of zero or the
financial loss incurred by Lenders resulting from prepayment, calculated as the
difference between the amount of interest Lenders would have earned (from like
investments in the Money Markets as of the first day of the LIBOR Rate Loan had
prepayment not occurred and the interest Lenders will actually earn (from like
investments in the Money Markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment.

“Investments” has the meaning set forth in Section 9.8.

“Issuing Lender” means U.S. Bank National Association or any affiliate thereof
in its capacity as issuer of any Letter of Credit.

“L/C Commitment” means $30,000,000.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

 

9



--------------------------------------------------------------------------------

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all Lenders other than Issuing Lender of such Letter of Credit.

“Lenders” has the meaning set forth in the preamble hereto.

“Letters of Credit” has the meaning set forth in Section 3.1(a).

“LIBOR Rate Loan” has the meaning set forth in Section 2.4(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties” means each Group Member that is a party to a Loan Document.

“Loan Period” means the period commencing on the advance date of the applicable
LIBOR Rate Loan and ending on the numerically corresponding day 1, 2, 3 or 6
months thereafter matching the interest rate term selected by the Borrower;
provided, however, (a) if any Loan Period would otherwise end on a day which is
not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Loan Period shall end on the
immediately preceding New York Banking Day; or (b) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of Administrative Agent or
Lenders hereunder or thereunder.

“Material Loan Party” and “Material Loan Parties” means, individually or
collectively, Borrower and each Material Subsidiary that is a party to a Loan
Document.

“Material Subsidiary” means any Subsidiary, that as of any date of
determination, that (a) represents more than 3 percent of the consolidated total
assets, as determined in accordance with GAAP, (b) represents more than
3 percent of the consolidated total revenues of Borrower and its Subsidiaries,
as determined in accordance with GAAP or (c) owns Domain Names with a fair
market value (as determined in good faith by Borrower) in excess of $20,000,000.

 

10



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Money Markets” refers to one or more wholesale funding markets available to and
selected by Administrative Agent, including negotiable certificates of deposit,
commercial paper, eurodollar deposits, bank notes, federal funds, interest rate
swaps or others.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means the cash proceeds received by Borrower and its
Subsidiaries as consideration for a Disposition of intangible assets, net of
reasonable and customary selling expenses, including reasonable commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or payable
in connection with such Disposition.

“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

“Non-Excluded Taxes” has the meaning set forth in Section 4.11(a).

“Non-U.S. Lender” has the meaning set forth in Section 4.11(d).

“Notes” means the collective reference to any promissory note evidencing any
Revolving Loan and issued pursuant to the terms of this Agreement.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of Borrower to Administrative Agent or to any Lender (or, in the
case of Specified Swap Agreements, any affiliate of any Lender), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to Administrative Agent or to any Lender that are
required to be paid by Borrower pursuant hereto) or otherwise.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

11



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 11.6(c).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition” means an acquisition of all or substantially all of the
assets or of the assets constituting a line of business or substantially all of
the Capital Stock of any Person where (a) no Default or Event of Default shall
have occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is principally engaged in the same line of business (or a
business reasonably incidental or complementary thereto) as Borrower, (c) [***]
and (d) a Responsible Officer of Borrower shall have delivered to Administrative
Agent a Pro Forma Compliance Certificate. “Pro Forma Compliance Certificate”
means a certificate to Administrative Agent certifying as to the accuracy of
clauses (a) through (e) above and providing a detailed computation of compliance
with clause (c) above.

“Permitted Holders” means (i) Russell C. Horowitz, John Keister, Ethan A.
Caldwell and Peter Christothoulou and members of their respective families, and
(ii) trusts solely for the benefit of the foregoing, (iii) the guardian or
conservator of any of the foregoing who is adjudged disabled or incompetent by a
court of competent jurisdiction; and (iv) any limited partnership, limited
liability partnership or limited liability company in which any of the foregoing
holds all of the shares of capital stock of Borrower.

“Permitted Liens” has the meaning set forth in Section 7.3.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which Borrower or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Properties” has the meaning set forth in Section 8.16(a).

“Register” has the meaning set forth in Section 13.6(b).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation” means the obligation of Borrower to reimburse Issuing
Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit.

[* * *] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Required Lenders” means, at any time, the holders of more than 50 percent of
(a) until the Closing Date, the Total Revolving Commitments then in effect and
(b) if the Revolving Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding. For purposes of this definition, the
aggregate principal amount of Letters of Credit issued by Issuing Lender shall
be considered to be owed to Lenders ratably in accordance with their respective
Revolving Commitments.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer vice president-accounting, vice president-financial operations
of the applicable Loan Party, but in any event, with respect to financial
matters, the chief financial officer of the applicable Loan Party.

“Restricted Payments” has the meaning set forth in Section 9.6.

“Revolving Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.

“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding and (b) such Lender’s Revolving Percentage
of the L/C Obligations then outstanding.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Loans” has the meaning set forth in Section 2.1.

“Revolving Note” has the meaning set forth in Section 2.3 hereof and includes
all renewals, replacements and amendments thereof.

 

13



--------------------------------------------------------------------------------

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage that the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by Lenders on a comparable basis.

“Revolving Termination Date” means the earlier of (a) April 1, 2011 or (b) the
date that all Obligations are paid in full and the Revolving Commitments are
terminated.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement and all other security documents hereafter delivered to
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Solvent” or “Solvency” when used with respect to any Person, means that, as of
any date of determination, (a) the amount of the “present fair saleable value”
of the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Swap Agreement” means any Swap Agreement entered into by Borrower and
any Lender or affiliate thereof in respect of interest rates or currency
exchange rates.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time

 

14



--------------------------------------------------------------------------------

owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

“Subsidiary Guarantor” means each Material Subsidiary of Borrower other than any
Excluded Foreign Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, interest rate cap or collar, or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $30,000,000.

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee” means any Assignee or Participant.

“United States” means the United States of America.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly-Owned Subsidiaries.

“Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of Borrower.

 

  1.2 Other Definitional Provisions; Rules of Construction

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be

 

15



--------------------------------------------------------------------------------

construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Provisions of the Loan Documents apply to successive events and
transactions.

(f) In the event of any inconsistency between the provisions of this Agreement
and the provisions of any of the other Loan Documents, the provisions of this
Agreement govern.

 

  1.3 Incorporation of Exhibits

All references to “Exhibits” contained herein are references to exhibits
attached hereto, the terms and conditions of which are made a part hereof for
all purposes.

ARTICLE II. REVOLVING COMMITMENTS

 

  2.1 Revolving Commitments

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the
L/C Obligations then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period Borrower may use
the Revolving Commitments by borrowing, prepaying the Revolving Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.

 

  2.2 Use of Proceeds

The proceeds of the Revolving Loans shall be used by Borrower to finance
Permitted Acquisitions, to repurchase Borrower’s Capital Stock, to refinance
existing Indebtedness and for general business purposes.

 

16



--------------------------------------------------------------------------------

  2.3 Revolving Notes

Borrower agrees that upon notice by any Lender to Borrower (with a copy of such
notice to Administrative Agent) to the effect that a promissory note or other
evidence of indebtedness is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Loans owing to, or to be made by, such Lender, Borrower shall promptly
execute and deliver to such Lender, with a copy to Administrative Agent, a
Revolving Note in substantially the form of Exhibit D hereto, payable to the
order of such Lender in a principal amount equal to the Revolving Commitment of
such Lender (each promissory note issued hereunder, as amended, endorsed or
replaced, shall be a “Revolving Note,” and collectively, the “Revolving Notes”).

 

  2.4 Interest Rate

(a) Interest on the outstanding principal balance of the Revolving Loans shall
accrue at one of the following per annum rates selected by Borrower (i) upon
notice to Administrative Agent, the Applicable Margin plus the one-month LIBOR
rate quoted by Administrative Agent from Reuters Screen LIBOR01 Page or any
successor thereto, which shall be that one-month LIBOR rate in effect and reset
each New York Banking Day, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation (a “Daily Reset
LIBOR Rate Loan”); or (ii) upon a minimum of two New York Banking Days prior
notice, the Applicable Margin plus the 1, 2, 3 or 6-month LIBOR rate quoted by
Administrative Agent from Reuters Screen LIBOR01 Page or any successor thereto
(which shall be the LIBOR rate in effect two New York Banking Days prior to
commencement of the advance), adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation (a “LIBOR Rate
Loan”). No LIBOR Rate Loan may extend beyond the Revolving Termination Date. In
any event, if the Loan Period for a LIBOR Rate Loan should happen to extend
beyond t the Revolving Termination Date, such LIBOR Rate Loan must be prepaid at
the Revolving Termination Date. If a LIBOR Rate Loan is prepaid prior to the end
of the Loan Period for such loan, whether voluntarily or because prepayment is
required due to the Revolving Termination Date or due to acceleration of the
upon default or otherwise, Borrower agrees to pay all of Lenders’ costs,
expenses and Interest Differential (as determined by Administrative Agent)
incurred as a result of such prepayment. Because of the short-term nature of
this facility, Borrower agrees that the Interest Differential shall not be
discounted to its present value. Any prepayment of a LIBOR Rate Loan shall be in
an amount equal to the remaining entire principal balance of such LIBOR Rate
Loan.

(b) In the event Borrower does not timely select another interest rate option at
least two New York Banking Days before the end of the Loan Period for a LIBOR
Rate Loan, Administrative Agent may at any time after the end of the Loan Period
convert the LIBOR Rate Loan to a Daily Reset LIBOR Rate Loan, but until such
conversion, the funds advanced under the LIBOR Rate Loan shall continue to
accrue interest at the same rate as the interest rate in effect for such LIBOR
Rate Loan prior to the end of the Loan Period; provided that in such event, a
new Loan Period shall not be in effect.

(c) Administrative Agent’s internal records of applicable interest rates shall
be determinative in the absence of manifest error.

(d) Each LIBOR Rate Loan shall be in a minimum principal amount of $1,000,000.
The aggregate number of LIBOR Rate Loans in effect at any one time may not
exceed five.

 

17



--------------------------------------------------------------------------------

(e) Subject to the provisions set forth in clauses (a) through (d) of this
Section 2.4 in the event Borrower does not timely select another interest rate
option at least two New York Banking Days before the end of the Loan Period for
a LIBOR Rate Loan, Borrower may at any time after the end of the Loan Period
request Administrative Agent to convert such LIBOR Rate Loan to a Daily Reset
LIBOR Rate Loan or may, upon a minimum of two New York Banking Days prior
notice, request a LIBOR Rate Loan and Administrative Agent shall promptly honor
such request.

 

  2.5 Repayment

(a) Interest on the Revolving Loans is payable to Administrative Agent for the
ratable benefit of each Lender beginning April 1, 2008, and on the same date of
each consecutive month thereafter, plus a final interest payment with the final
payment of principal.

(b) Principal of the Revolving Loans is payable to Administrative Agent for the
ratable benefit of each Lender on the Revolving Termination Date.

 

  2.6 Procedure for Revolving Loan Borrowing

Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that Borrower shall give
Administrative Agent irrevocable written notice (including notices by facsimile
and email), which notice must be received by Administrative Agent prior to 10:00
a.m., Seattle time, two Business Days prior to the requested Borrowing Date,
specifying (a) the amount of Revolving Loans to be borrowed and (b) the
requested Borrowing Date. Each borrowing under the Revolving Commitments shall
be in a minimum amount of $1,000,000. Upon receipt of any such notice from
Borrower, Administrative Agent shall promptly notify each Lender thereof. Each
Lender will make the amount of its pro rata share of each borrowing available to
Administrative Agent for the account of Borrower at the Funding Office prior to
12:00 Noon, Seattle time, on the Borrowing Date requested by Borrower in funds
immediately available to Administrative Agent. Such borrowing will then be made
available to Borrower by Administrative Agent crediting the account of Borrower
on the books of such office with the aggregate of the amounts made available to
Administrative Agent by Lenders and in like funds as received by Administrative
Agent.

 

  2.7 Commitment Fees

Borrower agrees to pay to Administrative Agent for the account of each Lender an
unused commitment fee for the period from and including the Closing Date hereof
to the last day of the Revolving Commitment Period (or, if earlier, the
Revolving Termination Date) computed at the Unused Commitment Fee Rate set forth
in the definition of “Applicable Margin” on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof. The unused
commitment fee shall be calculated on a 360-day year for the actual number of
days elapsed.

 

18



--------------------------------------------------------------------------------

  2.8 Termination or Reduction of Revolving Commitments

Borrower shall have the right, upon not less than three Business Days’ notice to
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

ARTICLE III. LETTERS OF CREDIT

 

  3.1 L/C Commitment

(a) Subject to the terms and conditions hereof, Issuing Lender, in reliance on
the agreements of the other Lenders set forth in Section 3.4(a), agrees to issue
letters of credit (“Letters of Credit”) for the account of Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by Issuing Lender; provided that Issuing Lender shall
have no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the one-year anniversary of its date of issuance
and (y) the date that is five Business Days prior to the Revolving Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

(b) Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

 

  3.2 Procedure for Issuance of Letter of Credit

Borrower may from time to time request that Issuing Lender issue a Letter of
Credit by delivering to Issuing Lender at its address for notices specified
herein an Application therefor, completed to the satisfaction of Issuing Lender,
and such other certificates, documents and other papers and information as
Issuing Lender may request. Upon receipt of any Application, Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by Issuing Lender
and Borrower. Issuing Lender shall furnish a copy of such Letter of Credit to
Borrower promptly following the issuance thereof. Issuing Lender shall promptly
furnish to Administrative Agent, which shall in turn promptly furnish to
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

19



--------------------------------------------------------------------------------

  3.3 Fees and Other Charges

(a) Borrower will pay a fee for each Letter of Credit at a per annum rate equal
to the Unused Commitment Fee Rate set forth in the definition of “Applicable
Margin” then in effect under the Revolving Facility of the face amount of each
Letter of Credit (provided that the minimum fee shall be $300), shared ratably
among Lenders and payable quarterly in arrears on each Fee Payment Date after
the issuance date. In addition, Borrower shall pay to Issuing Lender for its own
account a fronting fee at a per annum rate .125 percent of the undrawn and
unexpired amount of each Letter of Credit issued by Issuing Lender, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, Borrower shall pay or reimburse Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

 

  3.4 L/C Participations

(a) Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce Issuing Lender to issue Letters of Credit, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from Issuing Lender, on the terms and conditions set forth below, for
such L/C Participant’s own account and risk an undivided interest equal to such
L/C Participant’s Revolving Percentage in Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by Issuing Lender thereunder. Each L/C Participant agrees with
Issuing Lender that, if a draft is paid under any Letter of Credit for which
Issuing Lender is not reimbursed in full by Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to Issuing Lender upon
demand at Issuing Lender’s address for notices specified herein an amount equal
to such L/C Participant’s Revolving Percentage of the amount of such draft, or
any part thereof, that is not so reimbursed. Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against Issuing Lender,
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article V, (iii) any adverse change in the
condition (financial or otherwise) of Borrower, (iv) any breach of this
Agreement or any other Loan Document by Borrower, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by Issuing Lender under any Letter of Credit is paid to Issuing Lender
within three Business Days after the date such payment is due, such L/C
Participant shall pay to Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant

 

20



--------------------------------------------------------------------------------

pursuant to Section 3.4(a) is not made available to Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due,
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Revolving Loans under the Revolving Facility. A
certificate of Issuing Lender submitted to any L/C Participant with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with Section 3.4(a), Issuing Lender receives any payment
related to such Letter of Credit (whether directly from Borrower or otherwise,
including proceeds of collateral applied thereto by Issuing Lender), or any
payment of interest on account thereof, Issuing Lender will distribute to such
L/C Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by Issuing Lender shall be required to be
returned by Issuing Lender, such L/C Participant shall return to Issuing Lender
the portion thereof previously distributed by Issuing Lender to it.

 

  3.5 Reimbursement Obligation of Borrower

If any draft is paid under any Letter of Credit, Borrower shall reimburse
Issuing Lender for the amount of (a) the draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by Issuing Lender in connection with
such payment, not later than 12:00 Noon, Seattle time, on (i) the Business Day
that Borrower receives notice of such draft, if such notice is received on such
day prior to 10:00 a.m., Seattle time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that Borrower receives
such notice. Each such payment shall be made to Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the default rate set forth in
Section 4.5.

 

  3.6 Obligations Absolute

Borrower’s obligations under this Article III shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that Borrower may have or have had against
Issuing Lender, any beneficiary of a Letter of Credit or any other Person.
Borrower also agrees with Issuing Lender that Issuing Lender shall not be
responsible for, and Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of Borrower
against any beneficiary of such Letter of Credit or any such transferee. Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Issuing Lender. Borrower agrees that any action taken or omitted by Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on Borrower and shall not result in any liability of Issuing
Lender to Borrower.

 

21



--------------------------------------------------------------------------------

  3.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, Issuing
Lender shall promptly notify Borrower of the date and amount thereof. The
responsibility of Issuing Lender to Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

  3.8 Applications

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

ARTICLE IV. GENERAL PROVISIONS RELATING TO REVOLVING LOANS

 

  4.1 Manner of Payment

All payments (including prepayments) to be made by Borrower hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without
setoff or counterclaim and shall be made prior to 12:00 Noon, Seattle time, on
the due date thereof to Administrative Agent, for the account of Lenders, at the
Funding Office, in Dollars and in immediately available funds. Borrower hereby
authorizes Administrative Agent to charge any of its demand deposit accounts for
all interest, principal and fee payments that Borrower is obligated to pay
pursuant to this Agreement and pursuant to fee arrangements with Administrative
Agent. Administrative Agent shall distribute such payments to Lenders promptly
upon receipt in like funds as received. Whenever any payment to be made becomes
due and payable on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day and such extension of time shall in such case
be included in computing interest on such payment.

 

  4.2 Statements

Administrative Agent shall send Borrower statements of all amounts due
hereunder; the statements shall be considered correct and conclusively binding,
absent manifest error, on Borrower unless Borrower notifies Administrative Agent
to the contrary within 30 days of receipt of any statement that Borrower claims
to be incorrect. Borrower agrees that accounting entries made by Administrative
Agent with respect to Borrower’s loan accounts shall constitute evidence of all
Revolving Loans made under and payments made on any of the Revolving Facilities.
Without limiting the methods by which Administrative Agent may otherwise be
entitled by applicable law to make demand for payment of the Revolving Loans
upon Borrower, Borrower agrees that any statement, invoice or payment notice
from

 

22



--------------------------------------------------------------------------------

Administrative Agent to Borrower with respect to any principal or interest
obligation of Borrower to Administrative Agent shall be deemed to be a demand
for payment in accordance with the terms of such statement, invoice or payment
notice. Under no circumstances shall a demand by Administrative Agent for
partial payment of principal or interest or both be construed as a waiver by
Administrative Agent of its right thereafter to demand and receive payment (in
part or in full) of any remaining principal or interest obligation.

 

  4.3 Book Entry Loan Account

Administrative Agent shall establish a book entry loan account for each of the
Revolving Loans in which Administrative Agent will make debit entries of all
Revolving Loans pursuant to the terms of this Agreement. Administrative Agent
will also record in the applicable loan account, in accordance with customary
banking practices, all interest and other charges, expenses and other items
properly chargeable to Borrower, if any, together with all payments made by
Borrower on account of the Indebtedness evidenced by Borrower’s respective loan
accounts and all other sums credited to the respective loan accounts. The debit
balance of Borrower’s respective loan accounts shall reflect the amount of
Borrower’s Indebtedness to Lenders from time to time by reason of advances,
charges, payments or credits.

 

  4.4 Computations of Interest

All computations of interest and fees that are computed on a per annum basis
shall be based on a 360-day year for the actual number of days elapsed.

 

  4.5 Default Interest

Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent may, at its option, raise the interest rate charged on the
Revolving Loans to a rate of up to 2 percent per annum plus the interest rate
that would otherwise be applicable thereto, from the date of the occurrence of
the Event of Default until the Event of Default is cured or waived by pursuant
to the terms of this Agreement or, absent cure or waiver, until the Revolving
Loans are repaid in full.

 

  4.6 Maximum Interest Rate

Notwithstanding any provision contained herein or in the Notes, the total
liability of Borrower for payment of interest pursuant hereto, including late
charges, shall not exceed the maximum amount of interest permitted by applicable
law to be charged, collected or received from Borrower; and if any payments by
Borrower include interest in excess of that maximum amount, Administrative Agent
shall apply the excess first to reduce the unpaid balance of the Revolving
Loans, then to reduce the balance of any other Indebtedness of Borrower to
Lenders. If there is no such Indebtedness, the excess shall be returned to
Borrower.

 

  4.7 Late Charge

If any payment of principal or interest required under any of the Revolving
Loans is 15 days or more past due, Borrower will be charged a late charge of
5 percent of the delinquent payment or $5, whichever is greater, for each such
late payment. The 15-day period provided for herein shall not be construed as a
waiver of any Default or Event of Default resulting from any late payment under
any of the Revolving Loans.

 

23



--------------------------------------------------------------------------------

  4.8 Optional Prepayments

Borrower shall have the right, at any time, to prepay the whole or portions of
the Revolving Loans. In such event, (a) any prepayment of any Daily Reset LIBOR
Rate Loan shall be without prepayment charges and (b) any prepayment of all or
any portion of any LIBOR Rate Loan whether voluntarily, by acceleration or
otherwise shall be accompanied by a payment to Lenders of the Interest
Differential due in accordance with Section 2.4(a). All prepayments shall be
applied first to accrued interest on the Revolving Loans and then to the
outstanding principal balance of the Revolving Loans in the inverse order of
maturity. Partial prepayments of Revolving Loans shall be in a minimum amount of
$1,000,000.

 

  4.9 Pro Rata Treatment and Payments

(a) Each borrowing by Borrower from Lenders hereunder, each payment by Borrower
on account of any commitment fee and any reduction of the Revolving Commitments
of Lenders shall be made pro rata according to the respective Revolving
Percentages of Lenders.

(b) Each payment (including each prepayment) by Borrower on account of principal
of and interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by
Lenders.

(c) Unless Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to Administrative Agent,
Administrative Agent may assume that such Lender is making such amount available
to Administrative Agent, and Administrative Agent may, in reliance upon such
assumption in its sole discretion, make available to Borrower a corresponding
amount. If such amount is not made available to Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to Administrative Agent. A certificate of Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to Administrative Agent by such Lender
within three Business Days after such Borrowing Date, Administrative Agent shall
also be entitled to recover such amount with interest thereon at the rate per
annum applicable to Revolving Loans, on demand, from Borrower.

(d) Unless Administrative Agent shall have been notified in writing by Borrower
prior to the date of any payment due to be made by Borrower hereunder that
Borrower will not make such payment to Administrative Agent, Administrative
Agent may assume that Borrower is making such payment, and Administrative Agent
may, but shall not be required to, in reliance upon such assumption in its sole
discretion, make available to Lenders their

 

24



--------------------------------------------------------------------------------

respective pro rata shares of a corresponding amount. If such payment is not
made to Administrative Agent by Borrower within three Business Days after such
due date, Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate. Nothing herein shall be deemed to
limit the rights of Administrative Agent or any Lender against Borrower.

 

  4.10 Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Revolving Loans
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 4.11 and
changes in the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBOR rate provided for in
Section 2.4; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Revolving Loans or issuing or participating in Letters
of Credit, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify Borrower (with a copy to Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to Borrower (with a copy to Administrative Agent) of a written request
therefor, Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.

 

25



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section, Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than nine months prior to
the date that such Lender notifies Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Revolving Loans and all other amounts payable hereunder.

 

  4.11 Taxes

(a) All payments made by Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on
Administrative Agent or any Lender as a result of a present or former connection
between Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to Administrative Agent or
any Lender hereunder, the amounts so payable to Administrative Agent or such
Lender shall be increased to the extent necessary to yield to Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that Borrower shall not
be required to increase any such amounts payable to any Lender with respect to
any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section or
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

26



--------------------------------------------------------------------------------

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower, as
promptly as possible thereafter Borrower shall send to Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by Borrower showing
payment thereof. If Borrower fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to Administrative
Agent the required receipts or other required documentary evidence, Borrower
shall indemnify Administrative Agent and Lenders for any incremental taxes,
interest or penalties that may become payable by Administrative Agent or any
Lender as a result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to Borrower
and Administrative Agent (or, in the case of a Participant, to Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Borrower under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

(f) If Administrative Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section 4.11, it shall pay over such
refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section 4.11 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that Borrower, upon the request of
Administrative Agent

 

27



--------------------------------------------------------------------------------

or such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to Borrower or any other
Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.

 

  4.12 Change of Lending Office

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 4.10 or 4.11(a) with respect to such Lender, it will, if
requested by Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Revolving Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender pursuant to Sections 4.10 or
4.11(a).

 

  4.13 Replacement of Lenders

Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Sections 4.10 or 4.11(a) or
(b) defaults in its obligation to make Revolving Loans hereunder, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 4.12 so
as to eliminate the continued need for payment of amounts owing pursuant to
Sections 4.10 or 4.11(a), (iv) the replacement financial institution shall
purchase, at par, all Revolving Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (vii) until such time as such replacement shall be consummated,
Borrower shall pay all additional amounts (if any) required pursuant to
Sections 4.10 and 4.11(a), as the case may be, and (viii) any such replacement
shall not be deemed to be a waiver of any rights that Borrower, Administrative
Agent or any other Lender shall have against the replaced Lender.

 

28



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT

 

  5.1 Conditions to Initial Extension of Credit

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Administrative Agent shall have received (i) this Agreement executed and
delivered by Administrative Agent, Borrower and each Person listed on
Schedule 1.1, (ii) the Guarantee and Collateral Agreement and the other Security
Documents (provided, that no Loan Party shall be obligated to execute any
agreements providing for control over deposit, investment, securities or similar
accounts and provided further that there shall be no filings with the United
States Patent and Trademark Office or United States Copyright Office so long as
no such filings are required in order to perfect a security interest in Domain
Names), executed and delivered by Borrower and each Subsidiary Guarantor,
(iii) the other Security Documents, executed and delivered by Borrower and each
Subsidiary Guarantor that is to be a party thereto and (iv) an Acknowledgement
and Consent in the form attached to the Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party.

(b) Administrative Agent shall have received, duly executed and delivered by
Borrower, the Revolving Notes payable to the order of the applicable Lenders to
the extent requested by any Lender pursuant to the terms of Section 2.3.

(c) Administrative Agent shall have received insurance certificates satisfying
the requirements of the Guarantee and Collateral Agreement.

(d) Administrative Agent shall have received and approved financial projections
for Borrower, prepared on a consolidated basis, through December 31, 2010.

(e) There shall not have occurred a development or event since September 30,
2007 that has had or could reasonably be expected to have a Material Adverse
Effect.

(f) Administrative Agent shall have received a satisfactory executed certificate
of a Responsible Officer of Borrower, dated the Closing Date, substantially the
form of Exhibit F, certifying that (i) all governmental and third party
approvals (including landlords’ and other consents, including shareholders
approvals, if any) necessary in connection with the continuing operations of the
Group Members and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby, and (ii) there shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority that have or could reasonably be
expected to have a Material Adverse Effect on Borrower or any of the
transactions contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

(g) Administrative Agent shall have received a satisfactory executed certificate
of a Responsible Officer of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit G, with appropriate insertions and
attachments, evidencing (i) that each Loan Party is duly organized or formed, is
validly existing, and in good standing in its jurisdiction of organization,
(ii) resolutions approving the Agreement and Loan Documents to which such a Loan
Party is a party, and (iii) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party.

(h) Administrative Agent shall have received a satisfactory executed solvency
certificate from the chief financial officer of Borrower, dated the Closing
Date, substantially in the form of Exhibit H, which shall document the solvency
of Borrower and its subsidiaries after giving effect to the transactions
contemplated by this Agreement.

(i) Administrative Agent shall have received the results of a recent lien search
in each of the jurisdictions where assets of each the Loan Parties are located,
and such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 7.3 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to Administrative Agent.

(j) Lenders and Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts may be paid with proceeds of Revolving Loans made on the
Closing Date and will be reflected in the funding instructions given by Borrower
to Administrative Agent on or before the Closing Date.

(k) Administrative Agent shall have received (i) the certificates (if any)
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to Administrative Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

(l) Each document (including any Uniform Commercial Code financing statement)
required by the Security Documents or under law or reasonably requested by
Administrative Agent to be filed, registered or recorded in order to create in
favor of Administrative Agent, for the benefit of Lenders, a perfected Lien on
the Collateral described therein, prior and superior in right to any other
Person (other than the holders of Permitted Liens), shall be in proper form for
filing, registration or recordation.

 

  5.2 Conditions to Each Extension of Credit

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, provided,
however, that those representations and warranties expressly referring to a
specific date shall be true, accurate and complete in all material respects as
of such date.

 

30



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.

Each borrowing by and issuance of a Letter of Credit on behalf of Borrower
hereunder shall constitute a representation and warranty by Borrower as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

ARTICLE VI. AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Revolving Loan or other
amount is owing to any Lender or Administrative Agent hereunder, Borrower shall
and shall (other than Sections 6.1 and 6.2 below which shall apply only to
Borrower) cause each of its Material Subsidiaries to:

 

  6.1 Financial Statements

Furnish to Administrative Agent and each Lender:

(a) as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of Borrower and (ii) the date following the
end of each fiscal year of Borrower on which Borrower files its audited annual
financial statements with the SEC, a copy of the audited consolidated balance
sheet of Borrower and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Borrower’s
current certified public accountants or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than the earlier of (i) 45
days after the end of each of Borrower’s first three quarterly fiscal periods of
each fiscal year of Borrower and (ii) the date following the end of each of the
first three quarterly periods of each fiscal year of Borrower on which Borrower
is required to file its unaudited interim financial statements with the SEC, the
unaudited consolidated balance sheet of Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

31



--------------------------------------------------------------------------------

  6.2 Certificates; Other Information

Furnish to Administrative Agent and each Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, except as set forth in such certificate, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that, except as set forth in such certificate, such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate, in substantially the
form of Exhibit B, containing all information and calculations reasonably
necessary for determining compliance by Borrower with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Borrower, as the case may be, and (y) to the extent not previously
disclosed to Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and, if requested by
Administrative Agent (which requests shall not be more frequent than once every
six months), a list of any Intellectual Property acquired by any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
and

(b) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

  6.3 Payment of Obligations

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where (a) the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Loan Party or
(b) the failure to pay, discharge or satisfy such obligation could not
reasonably be expected to result in a Material Adverse Effect.

 

  6.4 Maintenance of Existence; Compliance

(a)(i) Preserve, renew and keep in full force and effect its organizational
existence, and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;

(b) Comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

  6.5 Maintenance of Property; Insurance

(a) Keep all inventory and equipment useful and necessary in its business in
good working order and condition, ordinary wear and tear excepted; and

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

  6.6 Inspection of Property; Books and Records; Discussions

(a) Keep proper books and records in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and

(b) Permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

 

  6.7 Notices

Promptly give notice to Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance or with
respect to which insurance coverage may not exist, (ii) in which injunctive or
similar relief is sought or (iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after Borrower knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

  6.8 Environmental Laws

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

  6.9 Additional Collateral, etc

(a) With respect to any property (other than real property) acquired after the
Closing Date by any Group Member (other than (w) property that is not
Collateral, (x) any property described in paragraph (b) or (c) below, (y) any
property subject to a Permitted Lien and (z) property acquired by any Excluded
Foreign Subsidiary) as to which Administrative Agent, for the benefit of
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as Administrative Agent reasonably deems necessary or
advisable to grant to Administrative Agent, for the benefit of Lenders, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to Administrative Agent, for the benefit of Lenders, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by Administrative Agent (but excluding (i) agreements providing for
control over deposit, investment, securities and similar accounts and
(ii) filings with the United States Patent and Trademark Office and United
States Copyright Office so long as no such filings are required in order to
perfect a security interest in Domain Names).

(b) With respect to any new Material Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (b), shall include any existing
Material Subsidiary that ceases to be an Excluded Foreign Subsidiary and any
Subsidiary (other than an Excluded Foreign Subsidiary) that becomes a Material
Subsidiary after the date of this Agreement), promptly (i) execute and deliver
to Administrative Agent such amendments to the Guarantee and Collateral
Agreement as Administrative Agent deems necessary or advisable to grant to
Administrative Agent, for the benefit of Lenders, a perfected first priority
security interest in the Capital Stock of such new Material Subsidiary that is
owned by such Group Member, (ii) deliver to Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and (iii) cause such new Material Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions

 

34



--------------------------------------------------------------------------------

necessary or advisable to grant to Administrative Agent for the benefit of
Lenders a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement (subject to Permitted Liens) with
respect to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by Administrative
Agent (but excluding agreements providing for control over deposit, investment,
securities and similar accounts and filings with the United States Patent and
Trademark Office and United States Copyright Office so long as no such filings
are required in order to perfect a security interest in Domain Names) and (C) to
deliver to Administrative Agent a certificate of such Material Subsidiary,
substantially in the form of Exhibit I, with appropriate insertions and
attachments.

(c) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as Administrative Agent deems necessary or advisable to grant to Administrative
Agent, for the benefit of Lenders, a perfected first priority security interest
in the Capital Stock of such new Excluded Foreign Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 66 percent of
the total outstanding voting Capital Stock of any such new Excluded Subsidiary
be required to be so pledged), and (ii) deliver to Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and take such other action as may be necessary or, in
the good faith credit judgment of Administrative Agent, desirable to perfect
Administrative Agent’s security interest therein (but excluding agreements
providing for control over deposit, investment, securities and similar accounts
and filings with the United States Patent and Trademark Office and United States
Copyright Office so long as no such filings are required in order to perfect a
security interest in Domain Names).

(d) Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, in no event shall Borrower or any Loan Party be
obligated to obtain, execute or deliver to Administrative Agent or any Lender
any document, instrument or agreement providing for control over any deposit,
investment, securities or similar accounts or filings with the United States
Patent and Trademark Office and United States Copyright Office so long as no
such filings are required in order to perfect a security interest in Domain
Names.

 

  6.10 Bank Accounts

Borrower acknowledges and agrees that the Applicable Margin was negotiated based
upon the assumption that the Group Members’ primary domestic bank accounts shall
be maintained at U.S. Bank National Association. In the event that
Administrative Agent reasonably determines that such is not the case with
respect to geographic areas where U.S. Bank National Association has branches
and offices necessary to meet the needs of Borrower, and so long as the
services, interest, fees and other charges are competitive, the Applicable
Margin shall be increased by 0.125 percent until such time the Group Members’
primary domestic bank accounts in such geographic areas are maintained at
U.S. Bank National Association.

 

35



--------------------------------------------------------------------------------

  6.11 Disposition of Intangible Assets

(a) Borrower and its Subsidiaries may Dispose of intangible assets (including
without limitation, Domain Names), provided that without the consent of the
Required Lenders and except as provided in Section 6.11(b), (i) [***] and (ii)
[***].

(b) Notwithstanding the provisions of Section 6.11(a), Borrower and its
Subsidiaries may Dispose of intangible assets (including without limitation,
Domain Names) without the consent of the Required Lender in excess of the
limitations set forth in clauses (i) and (ii) of Section 6.11(a), provided that:

(i) each such sale is on an arm’s length basis for fair value and at least
80 percent of the purchase price is payable concurrently with the consummation
thereof in cash or Cash Equivalents;

(ii) not fewer than five Business Days prior to the consummation of any such
sale, Borrower shall provide Administrative Agent with written notice of such
sale, which notice shall set forth an election to either (A) apply the Net Cash
Proceeds from such sale to the prepayment of the Revolving Loans or (B) reinvest
the Net Cash Proceeds in intangible assets of a similar type as those to be
sold;

(iii) in the event that Borrower elects to prepay the Revolving Loans in
accordance with clause (ii) above, then not later than five Business Days
following the consummation of such sale, Borrower shall prepay the Revolving
Loans in an amount equal to the Net Cash Proceeds from such sale in accordance
with Section 4.8, and concurrently with such prepayments, the Total Revolving
Commitments shall be reduced by the amount of such prepayment, with each
Lender’s Revolving Commitment reduced by such Lender’s Revolving Percentage of
the aggregate amount of the prepayment;

(iv) in the event that Borrower elects to reinvest the Net Cash Proceeds in
accordance with clause (ii) above, then not later than five Business Days
following the consummation of such sale, Borrower shall deposit an amount equal
to the Net Cash Proceeds into an interest bearing deposit account with
Administrative Agent (which Borrower hereby grants to Administrative Agent a
security interest in for the benefit of Lenders to secure the Obligations). So
long as there does not exist any Default or Event of Default, Borrower shall be
entitled to withdraw funds from such account in order to complete any such
reinvestment, provided that any funds not reinvested within 180 days of the
Disposition shall be applied on the last day of such 180-day period to a
mandatory prepayment of the Revolving Loans and reduction in Total Revolving
Commitments in accordance with clause (iii) above.

[* * *] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

  6.12 Further Assurances

Within ten days of request by Administrative Agent, duly execute and deliver or
cause to be duly executed and delivered to Administrative Agent such further
instruments, agreements and documents and do or cause to be done such further
acts as may be necessary or proper in the good faith credit judgment of
Administrative Agent to carry out more effectively the provisions and purpose of
this Agreement and the other Loan Documents.

ARTICLE VII. NEGATIVE COVENANTS

Borrower agrees that, so long as the Revolving Commitments remain in effect, any
Letter of Credit remains outstanding or any Revolving Loan or other amount is
owing to any Lender or Administrative Agent hereunder, Borrower shall not, and
shall not permit any of its Material Subsidiaries to, directly or indirectly:

 

  7.1 Financial Condition Covenants

(a) Permit the Consolidated Leverage Ratio as of the last day of any fiscal
quarter of Borrower for the four fiscal quarter period then ended to exceed
3.50:1.00.

(b) Permit the Consolidated Fixed Charge Coverage Ratio as of the last day of
any fiscal quarter of Borrower for the four fiscal quarter period then ended to
be less than 1.20:1.00.

(c) Permit the sum of (i) unencumbered (other than encumbrances for the benefit
of Administrative Agent on behalf of Lender), unrestricted cash and Cash
Equivalents and (ii) the aggregate Available Revolving Commitments of all
Lenders, to be less than $7,500,000 as of the last day of any fiscal quarter of
Borrower.

 

  7.2 Indebtedness

Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness for borrowed money, Capital Lease Obligations or Guarantee
Obligations with respect to any of the foregoing, except: (a) Indebtedness of
any Loan Party pursuant to any Loan Document; (b) Indebtedness of Borrower to
any Subsidiary and of any Wholly-Owned Subsidiary Guarantor to Borrower or any
other Subsidiary; (c) Guarantee Obligations incurred in the ordinary course of
business by Borrower and its Subsidiaries of obligations of any Wholly-Owned
Subsidiary Guarantor, which obligations are otherwise permitted;
(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) and in an aggregate principal
amount not to exceed $5,000,000 in any one transaction and not to exceed
$10,000,000 in the aggregate in any fiscal year of Borrower; (f) [* * *]; and
(g) [***].

[* * *] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

 

  7.3 Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except the following (each a “Permitted
Lien” and collectively, the “Permitted Liens”): (a) Liens for taxes not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings; (c) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of Borrower or any of its
Subsidiaries; (f) Liens in existence on the date hereof listed on
Schedule 7.3(f), provided that no such Lien is spread to cover any additional
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased; (g) Liens securing Indebtedness of Borrower or any
Subsidiary (and the interests of a lessor under Capital Lease of Borrower or its
Subsidiaries) incurred to finance the acquisition of fixed or capital assets and
related software, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, and
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and the products and proceeds thereof; (h) Liens
created

 

38



--------------------------------------------------------------------------------

pursuant to the Security Documents; (i) Liens on property or assets acquired
pursuant to a Permitted Acquisition, or on property or assets of a Subsidiary of
Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition, and extensions and renewals thereof; provided that
(i) any Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by Borrower or any of its Wholly-Owned
Subsidiaries pursuant to a Permitted Acquisition as a result of a merger or
consolidation or the acquisition of an asset securing such Indebtedness, so long
as such Indebtedness was not incurred in anticipation or contemplation of such
Permitted Acquisition and (ii) such Liens are not incurred in connection with,
or in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any asset of Borrower or any of its Subsidiaries; (j) any interest or
title of a lessor under any lease entered into by Borrower or any other
Subsidiary in the ordinary course of its business and covering only the assets
so leased; (k) Liens on assets other than Collateral, securing judgments for the
payment of money not constituting an Event of Default under Section IX(h);
(l) interests of lessors under operating leases; (m) Liens consisting of
licenses and sublicenses of intellectual property, and, with respect to any
licenses where a Group Member is the licensee or sublicensee, any interest or
title of a licensor or under any such license or sublicense; (n) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties that are not more than 30 days past due in connection with the
importation of goods; (o) Liens on cash collateral securing reimbursement
obligations that are not past due to issuing banks under letters of credit
otherwise permitted hereunder; (p) Liens on assets other than Collateral
acquired in any Investment not prohibited by this Agreement to the extent such
Liens were in existence at the time of acquisition and not incurred in
anticipation thereof; (q) Liens upon such accounts and the financial assets
therein in favor of other financial institutions arising in connection with
Borrower’s or any Subsidiary’s deposit or securities accounts held at such
institutions and not securing Indebtedness for borrowed money; (r) Liens on
earnest money deposits required under a letter of intent or purchase agreement
in connection with acquisitions and other transactions otherwise permitted
hereunder; (s) Liens on assets representing part of the proceeds of a sale or
other disposition of property otherwise permitted hereunder, to secure post
closing obligations to the buyer in connection with such sale or other
disposition; (t) Liens on insurance proceeds securing the payment of financed
insurance premiums; and (u) other Liens on assets securing Indebtedness not in
excess of $10,000,000 in the aggregate at any time outstanding.

 

  7.4 Fundamental Changes

Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that: (a) any Subsidiary
of Borrower may be merged or consolidated with or into Borrower (provided that
Borrower shall be the continuing or surviving corporation) or with or into any
Subsidiary of Borrower (provided that when any Subsidiary Guarantor is merging
with another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving corporation); (b) any Subsidiary of Borrower may Dispose of any or all
of its assets (i) to Borrower or any Subsidiary (upon voluntary liquidation or
otherwise); provided that a Subsidiary Guarantor may only dispose of all or
substantially all of its assets under this clause (b) to another Subsidiary
Guarantor; or (ii) pursuant to a Disposition permitted by Section 7.5; (c) any
Investment expressly permitted by Section 7.7 may be structured as a merger,
consolidation or amalgamation, (d) Subsidiaries of Borrower may merge or
consolidate with or into any Person in connection with any Permitted
Acquisition.

 

39



--------------------------------------------------------------------------------

  7.5 Disposition of Property

Dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property and surplus tangible
property in the ordinary course of business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) sales or discounting of delinquent accounts in the ordinary course of
business;

(e) the licensing of intellectual property in the ordinary course of business or
in connection with joint ventures, strategic alliances and similar arrangements;

(f) the sale or issuance of any Subsidiary’s Capital Stock to Borrower or any
Wholly-Owned Subsidiary Guarantor;

(g) the Disposition of intangible assets in accordance with the provisions of
Section 6.11; and

(h) the Disposition of tangible assets not otherwise permitted hereunder,
provided that (i) no single Disposition or series of related Dispositions under
this clause (h) may exceed $2,500,000 and (ii) such Dispositions shall not
exceed $10,000,000 in the aggregate in any fiscal year of Borrower.

 

  7.6 Restricted Payments

If an Event of Default shall have occurred and be continuing, Borrower shall not
(i) Declare or pay any dividend (other than dividends payable solely in equity
securities of the Person making such dividend) on, or make any payment on
account of any Capital Stock of any Group Member, (ii) set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or (iii) make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (other than those payable solely in equity
securities) (collectively, “Restricted Payments”), except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Subsidiary
Guarantors and any other Person that owns an equity interest in such Subsidiary,
ratably according to their respective holdings of the type of equity interest in
respect of which such Restricted Payment is being made;

 

40



--------------------------------------------------------------------------------

(b) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in equity securities of such Person;

(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
equity interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) provided that the Total Revolving Extensions of Credit equal $0.00, Borrower
may purchase, redeem or otherwise acquire for cash equity interests issued by
Borrower pursuant to stock buy-back plans approved by the board of directors of
Borrower and disclosed to the Administrative Agent from time to time;

(e) Group Members may convert Indebtedness into Capital Stock and may issue
Capital Stock upon conversion of convertible promissory notes and other
evidences of Indebtedness that constitute Capital Stock;

(f) provided that the Total Revolving Extensions of Credit equal $0.00, Borrower
may declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire for cash equity interests issued by Borrower; and

(g) at any time while the Total Revolving Extensions of Credit exceed $0.00, but
are less than $15,000,000, Borrower may declare or pay cash dividends to its
stockholders on the Capital Stock of Borrower, provided, that (i) Borrower is
required to declare and pay such cash dividend pursuant to any instrument,
agreement, document or certificate that exists as of the date of this Agreement
and (ii) after giving effect to such declaration, payment, purchase, redemption
or acquisition, the aggregate amount of all such transactions in any fiscal year
does not exceed $3,500,000.

 

  7.7 Investments

Make any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other investment in, any Person (all of the foregoing, “Investments”),
except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents and other Investments permitted by
Borrower’s board-approved investment policy in effect from time to time, so long
as such investment policy is not materially different than that attached as
Schedule 7.7(b);

(c) Guarantee Obligations that are not precluded by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $3,000,000 at any one time
outstanding;

(e) investments consisting of extensions of credit in the nature of accounts
receivable, prepaid royalties or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

41



--------------------------------------------------------------------------------

(f) investments in assets useful in operation of the business of Borrower and
its Subsidiaries made by Borrower or any of its Subsidiaries in the ordinary
course of business;

(g) intercompany Investments by any Group Member in Borrower or any Person that,
prior to such investment, is a Wholly-Owned Subsidiary Guarantor;

(j) intercompany Investments by any Group Member in any Group Member that is not
a Wholly-Owned Subsidiary Guarantor, provided that such Investments do not
exceed $10,000,000 in the aggregate in any fiscal year;

(i) Permitted Acquisitions (including any Investments owned by a Person acquired
in a Permitted Acquisition);

(j) investments (including debt obligations) acquired in exchange for any other
Investments in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization;

(k) the licensing of technology, the development of technology or the providing
of technical support to joint ventures or strategic alliances in which Borrower
or its Material Subsidiaries in engaged; and

(l) in addition to Investments otherwise expressly permitted by this
Section 7.7, Investments by Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $10,000,000 during the term of this
Agreement.

 

  7.8 Transactions with Affiliates

Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Borrower or any
Wholly-Owned Subsidiary Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

  7.9 Swap Agreements

Enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which Borrower or any Subsidiary has actual exposure (other
than those in respect of Capital Stock) and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Borrower or any
Subsidiary.

 

42



--------------------------------------------------------------------------------

  7.10 Changes in Fiscal Periods

Without prior written notice to Administrative Agent, permit the fiscal year of
Borrower to end on a day other than December 31 or change Borrower’s method of
determining fiscal quarters.

 

  7.11 Negative Pledge Clauses

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Group Member to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof) and (c) customary restrictions on assignment in licenses and
similar agreements relating to intellectual property.

 

  7.12 Clauses Restricting Subsidiary Distributions

Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, Borrower or any other Subsidiary of Borrower, (b) make
loans or advances to, or other Investments in, Borrower or any other Subsidiary
of Borrower or (c) transfer any of its assets to Borrower or any other
Subsidiary of Borrower, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents and
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.

 

  7.13 Lines of Business

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which Borrower and its Subsidiaries are engaged on the date
of this Agreement or that are reasonably related thereto.

ARTICLE VIII. REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Revolving Loans and issue or participate in the Letters of Credit,
Borrower hereby represents and warrants to Administrative Agent and each Lender
that:

 

  8.1 Financial Condition

The audited consolidated balance sheets of Borrower as of December 31, 2006, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, present fairly the consolidated financial condition
of Borrower as of such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheets of Borrower as

 

43



--------------------------------------------------------------------------------

of September 30, 2007, and the related unaudited consolidated statements of
income and cash flows for the period ended on such date, present fairly the
consolidated financial condition of Borrower as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). Except as set forth on Schedule 8.1, no Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from September 30, 2007, to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property.

 

  8.2 No Material Adverse Effect

Since September 30, 2007, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

  8.3 Existence; Compliance with Law

Borrower and each Material Subsidiary (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

  8.4 Power; Authorization; Enforceable Obligations

Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 8.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 8.18. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

44



--------------------------------------------------------------------------------

  8.5 No Legal Bar

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

  8.6 Litigation

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Borrower, threatened
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

  8.7 No Default

No Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

 

  8.8 Ownership of Property; Liens

Each Group Member has title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other property, and none of such property is subject to any Lien except as
permitted by Section 7.3.

 

  8.9 Intellectual Property

Each Group Member owns, or is licensed to use, all Intellectual Property and
Domain Names necessary for the conduct of its business as currently conducted
except where a failure to own or be licensed such property could not reasonably
be expected to have a Material Adverse Effect. No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property Domain Name or the validity or effectiveness of any
Intellectual Property or Domain Name. To Borrower’s knowledge, the use of
Intellectual Property and Domain Names by each Group Member does not infringe on
the rights of any Person in any material respect.

 

45



--------------------------------------------------------------------------------

  8.10 Taxes

Each Group Member has filed or caused to be filed all Federal, material state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

 

  8.11 Federal Regulations

Other than in connection with the repurchase of its Capital Stock pursuant to
stock repurchases approved by Borrower’s board of directors, no part of the
proceeds of any Revolving Loans, and no other extensions of credit hereunder,
will be used (a) for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender or
Administrative Agent, Borrower will furnish to Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

  8.12 Labor Matters

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

 

  8.13 ERISA

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any

 

46



--------------------------------------------------------------------------------

Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
is in Reorganization or Insolvent.

 

  8.14 Investment Company Act; Other Regulations

No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

  8.15 Subsidiaries

Except as disclosed to Administrative Agent by Borrower in writing from time to
time after the Closing Date, (a) Schedule 8.15 sets forth the name and
jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of Borrower or any Subsidiary, except as created by the
Loan Documents.

 

  8.16 Environmental Matters

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, to Borrower’s knowledge:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or any material line of business of the Group Members taken as
a whole (the “Business”), nor does Borrower have knowledge or reason to believe
that any such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

47



--------------------------------------------------------------------------------

(d) no judicial proceeding or governmental or administrative action is pending
or threatened in writing, under any Environmental Law to which any Group Member
is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws; and

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business.

 

  8.17 Accuracy of Information, etc

No statement or information contained in this Agreement, any other Loan
Document, or any other document, certificate or statement furnished by or on
behalf of any Loan Party to Administrative Agent or Lenders, or any of them, for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading. The projections contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Borrower to be reasonable at the time made, it being
recognized by Administrative Agent and Lenders that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount. As of
the Closing Date, there is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, or in any other documents,
certificates and statements furnished to Administrative Agent and Lenders for
use in connection with the transactions contemplated hereby and by the other
Loan Documents.

 

  8.18 Security Documents

(a) The Guarantee and Collateral Agreement is effective to create in favor of
Administrative Agent, for the benefit of Lenders, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Stock described in the Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to Administrative Agent, and in the case of the other Collateral described in
the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 8.18 in appropriate form are filed in the offices
specified on Schedule 8.18, the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).

 

48



--------------------------------------------------------------------------------

  8.19 Solvency

Each Loan Party is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.

ARTICLE IX. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Borrower shall fail to pay any principal of any Revolving Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)(i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a)(i) or (ii), Article VII of this Agreement
or Sections 5.5 or 5.7(b) of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date
any Loan Party receives notice from Administrative Agent of such default or
(ii) the date any officer of any Loan Party has knowledge of such default;
provided, however, that if the default cannot by its nature be cured within the
30-day period or cannot after diligent attempts by Borrower or such Material
Loan Party be cured within such 30-day period, and such default is likely to be
cured within a reasonable time, then the Loan Parties shall have an additional
period (which shall not in any case exceed 20 days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the
Revolving Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or

 

49



--------------------------------------------------------------------------------

relating thereto, or any other event shall occur or condition exist, in each
case, the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $7,500,000; provided,
further, that upon cure or waiver of all such defaults, events and conditions
with respect to any such Indebtedness, the Event of Default under this clause
(e) shall automatically terminate and be deemed cured unless, prior to the date
of such cure, Administrative Agent or Lenders have accelerated the Obligations,
exercised any other remedies as a result of such Event of Default or given
Borrower notice of intent to accelerate or exercise remedies as a result of such
Event of Default; or

(f)(i) any Material Loan Party shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Material Loan Party shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against any Material Loan Party any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of 60 days; or (iii) there shall be
commenced against any Material Loan Party any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Material Loan Party shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Material Loan
Party shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g)(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan

 

50



--------------------------------------------------------------------------------

shall terminate for purposes of Title IV of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Material Loan
Party involving in the aggregate a liability (not paid, satisfied or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $7,500,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien on any
Collateral having, in the aggregate, a value in excess of $500,000, created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s or any Lender’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or to take any other action necessary to perfect or continue
the perfection and priority of such Lien; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken unless such Event of
Default has been cured and such cure has been accepted by Administrative Agent
in writing: (i) with the consent of the Required Lenders, Administrative Agent
may, or upon the request of the Required Lenders, Administrative Agent shall, by
notice to Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, Administrative Agent may, or upon the
request of the Required Lenders, Administrative Agent shall, by notice to
Borrower, declare the Revolving Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters

 

51



--------------------------------------------------------------------------------

of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, Borrower shall at such
time deposit in a cash collateral account opened by Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of Borrower hereunder and under the other Loan Documents. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by Borrower.

ARTICLE X. THE AGENT

 

  10.1 Appointment

Each Lender hereby irrevocably designates and appoints Administrative Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to Administrative Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

 

  10.2 Delegation of Duties

Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in-fact selected by it with reasonable care.

 

  10.3 Exculpatory Provisions

Neither Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of Lenders for any recitals, statements, representations or warranties made by
any Loan

 

52



--------------------------------------------------------------------------------

Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. Administrative Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

  10.4 Reliance by Administrative Agent

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Lenders and all future holders of the
Revolving Loans.

 

  10.5 Notice of Default

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless Administrative Agent has
received notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that Administrative Agent receives such a
notice, Administrative Agent shall give notice thereof to Lenders.
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of Lenders.

 

53



--------------------------------------------------------------------------------

  10.6 Non-Reliance on Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by Administrative
Agent hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by Administrative Agent to any Lender. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Revolving Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to Lenders by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

  10.7 Indemnification

Lenders agree to indemnify Administrative Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Revolving Loans shall have
been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Revolving Loans) be imposed on,
incurred by or asserted against Administrative Agent in any way relating to or
arising out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 10.7 shall survive the payment of the Revolving Loans and all other
amounts payable hereunder.

 

54



--------------------------------------------------------------------------------

  10.8 Administrative Agent in Its Individual Capacity

Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though
Administrative Agent were not Administrative Agent. With respect to its
Revolving Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, Administrative Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not Administrative Agent, and the terms
“Lender” and “Lenders” shall include Administrative Agent in its individual
capacity.

 

  10.9 Successor Administrative Agent

Administrative Agent may resign as Administrative Agent upon 10 days’ notice to
Lenders and Borrower. If Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among Lenders a successor agent for Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or
Section 9(f) with respect to Borrower shall have occurred and be continuing) be
subject to approval by Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Revolving Loans. If no successor agent has
accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and Lenders shall assume and perform all of the duties of
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

ARTICLE XI. MISCELLANEOUS

 

  11.1 Amendments and Waivers

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.1. The Required Lenders and each Loan Party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, Administrative Agent and each Loan Party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its

 

55



--------------------------------------------------------------------------------

consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Revolving Loan, reduce the
stated rate of any interest or fee payable hereunder (except in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by Borrower of any of its rights and obligations under this Agreement
and the other Loan Documents, release all or substantially all of the Collateral
or release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 4.9 without the written consent of the Required Lenders; (v) amend,
modify or waive any provision of Article X without the written consent of
Administrative Agent; (vi) amend, modify or waive any provision of Article III
without the written consent of Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of Lenders and
shall be binding upon the Loan Parties, Lenders, Administrative Agent and all
future holders of the Revolving Loans. In the case of any waiver, the Loan
Parties, Lenders and Administrative Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

  11.2 Notices

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of facsimile notice, when received, addressed as
follows in the case of Borrower and Administrative Agent, and as set forth in an
administrative questionnaire delivered to Administrative Agent in the case of
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto:

 

Borrower:

  

Marchex, Inc.

413 Pine Street, Suite 500

Seattle, WA 98101

   Attention: Michael A. Arends, Chief Financial Officer    Facsimile: (206)
331-3695    Telephone: (206) 331-3540

With a copy to:

  

DLA Piper US LLP

33 Arch Street, 26th Floor

Boston, MA 02110-1447

   Attention: Francis J. Feeney, Jr.    Facsimile: (617) 406-6163    Telephone:
(617) 406-6063

 

56



--------------------------------------------------------------------------------

Administrative Agent:

  

U.S. Bank National Association

1420 Fifth Avenue, 11th Floor

Seattle, WA 98101

   Attention: Ms. Kathleen J. Johanson, Senior Vice President    Facsimile:
(206) 344-2887    Telephone: (206) 587-5223

provided that any notice, request or demand to or upon Administrative Agent or
Lenders shall not be effective until received.

Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Articles II or IV unless otherwise agreed by Administrative Agent
and the applicable Lender. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

  11.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of Administrative
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

  11.4 Survival of Representations and Warranties

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Revolving Loans and other extensions of credit hereunder.

 

  11.5 Payment of Expenses and Taxes

Borrower agrees (a) to pay or reimburse Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to Administrative Agent and filing and recording fees
and expenses, with statements with respect to the

 

57



--------------------------------------------------------------------------------

foregoing to be submitted to Borrower prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and Administrative Agent for
all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to Administrative Agent, (c) to pay, indemnify, and hold each
Lender and Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Revolving Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor. The agreements
in this Section 11.5 shall survive repayment of the Revolving Loans and all
other amounts payable hereunder.

 

  11.6 Successors and Assigns; Participations and Assignments

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of Issuing Lender that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 11.6.

 

58



--------------------------------------------------------------------------------

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Revolving Loans at the time owing
to it) with the prior written consent of:

(A) Borrower (such consent not to be unreasonably withheld), provided that no
consent of Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person;

(B) Administrative Agent; and

(C) the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments and Revolving Loans, the amount of the
Revolving Commitments or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to Administrative Agent) shall not be
less than $5,000,000 unless each of Borrower and Administrative Agent otherwise
consent, provided that (1) no such consent of Borrower shall be required if an
Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.10,
4.11 and 11.5). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

59



--------------------------------------------------------------------------------

(iv) Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
Lenders, and the Revolving Commitments of, and principal amount of the Revolving
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent, Issuing Lender and Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of Borrower or Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Revolving Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) Borrower,
Administrative Agent, Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Section 4.11 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 11.7(a) as though
it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 4.11 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with Borrower’s prior written
consent. Any Participant that is a Non- U.S. Lender shall not be entitled to the
benefits of Section 4.11 unless such Participant complies with Section 4.11(d).

 

60



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (d) above.

 

  11.7 Adjustments; Set-off

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to Lenders under the Revolving Facility,
if any Lender (a “Benefited Lender”) shall, at any time after the Revolving
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Article IX, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.

(b) As additional security for the payment of the Obligations, Borrower hereby
grants to Administrative Agent, each Lender, and any Participant, a security
interest in, a lien on and an express contractual right to set off against all
depository account balances, cash and any other property of Borrower now or
hereafter in the possession of Administrative Agent, any Lender, or any
Participant, and the right to refuse to allow withdrawals from any account
(collectively “Setoff”). Administrative Agent, each Lender and any Participant
may, at any time upon the occurrence of a Default or Event of Default
(notwithstanding any notice requirements or grace/cure periods under this
Agreement or the other Loan Documents) Setoff against the Obligations whether or
not the Obligations (including future installments) are then due or have been
accelerated, all without any advance or contemporaneous notice or demand of any
kind to Borrower, such notice and demand being expressly waived.

 

61



--------------------------------------------------------------------------------

  11.8 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with Borrower
and Administrative Agent.

 

  11.9  Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  11.10  Integration

This Agreement and the other Loan Documents represent the entire agreement of
Borrower, Administrative Agent and Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by Administrative Agent or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

  11.11  Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF WASHINGTON.

 

  11.12  Submission To Jurisdiction; Waivers

Borrower hereby irrevocably and unconditionally: (a) submits for itself and its
property in any legal action or proceeding relating to this Agreement and the
other Loan Documents to which it is a party, or for recognition and enforcement
of any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of Washington, the courts of the United States for the
Western District of Washington, and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Borrower, as the case
may be at its address set forth in Section 11.2 or at such other address of
which Administrative Agent shall have been notified pursuant thereto; (d) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section 11.12 any special, exemplary, punitive or consequential
damages.

 

62



--------------------------------------------------------------------------------

  11.13  Acknowledgements

Borrower hereby acknowledges that: (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents; (b) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among Lenders
or among Borrower and Lenders.

 

  11.14  Releases of Guarantees and Liens

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) to take any action requested by Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 11.1
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Revolving Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Revolving
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of Administrative Agent and each
Loan Party under the Security Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person.

 

  11.15  Confidentiality

(a) Each of Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, Administrative Agent or
any Lender pursuant to or in connection with the Loan Documents; provided that
nothing herein shall prevent Administrative Agent or any Lender from disclosing
any such information (a) to Administrative Agent, any other Lender or any
affiliate thereof (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and the
terms of this Section 11.15, and instructed to keep such information
confidential), (b) subject to an agreement to comply with the provisions of this
Section 11.15, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and the terms of this Section 11.15,
and instructed to keep such information confidential), (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other

 

63



--------------------------------------------------------------------------------

Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed through
no fault of Administrative Agent, any Lender or any of their respective
Affiliates, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) during the continuance of an
Event of Default, in connection with the exercise of any remedy hereunder or
under any other Loan Document; provided that, in the case of items (e) and
(f) above, the Administrative Agent and the Lenders, as applicable, has given
sufficient prior written notice of such required disclosure to Borrower, if
possible, to enable Borrower to seek to protect such information from
disclosure.

(b) Administrative Agent and Lenders hereby notify each Loan Party that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), they are required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names and addresses of the Loan Parties and other information that will
allow Administrative Agent and Lenders to identify the Loan Parties in
accordance with the Act.

 

  11.16  WAIVERS OF JURY TRIAL

BORROWER AND EACH LENDER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER NOW OR
HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND
HEREBY CONSENTS AND AGREES THAT ANY SUCH CLAIM MAY, AT ADMINISTRATIVE AGENT’S
ELECTION, BE DECIDED BY TRIAL WITHOUT A JURY AND THAT ADMINISTRATIVE AGENT MAY
FILE AN ORIGINAL COUNTERPART OR COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER AND AGREEMENT CONTAINED HEREIN.

 

  11.17  Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[SIGNATURE PAGE FOLLOWS]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MARCHEX, INC. By:   /s/ Russell C. Horowitz   Name:   Russell C. Horowitz  
Title:   Chief Executive Officer

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

By:   /s/ Kathleen J. Johanson   Kathleen J. Johanson, Senior Vice President

 

65